DETAILED ACTION
Status of Application: Claims 1-2,4-5,7,9-11,15,21,27,76-78,87-89 and 92 are present for examination at this time.  
Claims 1-2,4-5,7,9-11,15,21,27,76-78,87-89 and 92 are allowed.
The independent claims have been amended to incorporate identified allowable subject matter.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                       Allowable Subject Matter
Claims 1, 3-11, 13-16, and 18-21 (1, 9, 76, 77, and 78 independent) are allowed.
The following is an examiner’s statement of reasons for allowance of the independent claims: 
             The closest prior art of record “Association Exchange using Contention based UL OFDMA by Ming Gan et al., 802.11-17/0396 r3 (March 2017) (“Gan”) in view of “Apparatus, Computer Readable Medium, And Method For Pre-Association Frame Exchange Using Random Access In A High Efficiency Wireless Local-Area Network” by Ghosh et al., US2016/032387A1 (“Ghosh”) and “Multiple Basic Service Set Support” by Chu et al., US10237891B1 while in combination disclose performing an uplink procedure identifying resources with regard to unassociated stations simultaneously with a similar procedure on the downlink, the simultaneous performance of these procedures appears to be outside the prior art in terms of a proper motivation to combine these limitations. Chu discusses assigning specific IDs and downlink RUs based on said IDs to unassociated STAs in an OFDMA system in a vein similar to the disclosure of Gan, but also lacks the amended limitations. 
The individual limitations one by one in the independent claim, as well as related concepts could be found, but it required more references than deemed reasonable to reject these very specific elements.  Furthermore, such a combination of references in the exact way as Applicants claimed did not seem logical for one of ordinary skill in the art in light of the quantity and variation of the references unless hindsight reasoning was applied. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L SCHWARTZ whose telephone number is (571)270-7494.  The examiner can normally be reached on M-F 10a-6p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Pérez-Gutiérrez can be reached on 571-272-791515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA L SCHWARTZ/           Primary Examiner, Art Unit 2642